DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 17 October 2018 in which claims 1-11 were presented for examination. Claims 1-11 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 7, “ID.” should be “ID,”   
Appropriate correction is required.


Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-6 are directed to a system (i.e., a process); and Claims 6-11 are directed to a method (i.e., a process).  Therefore, Claims 1-11 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent Claims 1-5 recite generate a pipe ID to be correlated with a pipe, wherein the pipe ID comprises an identifier unique to the pipe; accept one or more inputs comprising pipe information concerning one or more characteristics of the pipe; associate the pipe information with the pipe ID; output the pipe ID and associated pipe information to one or more processors used to store a database configured to store multiple pipe IDs; receive one of more requests comprising a pipe ID; use the requested pipe ID to locate the pipe information associated with the pipe ID; and output the pipe information associated with the requested pipe ID.
 	Independent Claims 6-11 recite generating a pipe ID for a pipe, wherein the pipe ID comprises an identifier unique to the pipe; storing the pipe ID; performing testing on the pipe to generate testing results; inputting said testing results; and associating said testing results with the pipe ID; and attaching an external identifier to the pipe, wherein the external identifier is associated with the pipe ID.
As per claim 1, the limitations as a whole recite a method of organizing human activity.  The limitations of generate a pipe ID to be correlated with a pipe, wherein the pipe ID comprises an identifier unique to the pipe; accept one or more inputs comprising pipe information concerning one or more characteristics of the pipe; output the pipe ID and associated pipe information to one or more processors used to store a database configured to store multiple pipe IDs; receive one of more requests comprising a pipe ID; and output the pipe information associated with the requested pipe ID as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “one or processors,” nothing in the claim element generate a pipe ID; accept one or more inputs comprising pipe information; output the pipe ID and associated pipe information; receive one of more requests comprising a pipe ID; and output the pipe information associated with the requested pipe ID.
Further, the limitations associate the pipe information with the pipe ID; and use the requested pipe ID to locate within the database the pipe information associated with the pipe ID as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more processors” language, “associate” in the context of this claim encompasses the user thinking about matching the pipe information with the pipe ID; and language “use” in the context of this claim encompasses the user mentally using the pipe ID to locate the pipe information associated with the pipe ID. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements:  a system, computer-readable storage medium, computer code, instructions, and one or more processors – using the one or more processors to perform the “generate,” “accept,” “associate,” “output,” “receive,” ”use,” and “output” steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor  pipe information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more  processors to perform the generate, accept, associate, output, receive, use, and output steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Step 2A Prong 1
As per Independent claim 6, the limitations as a whole recite a method of organizing human activities.  The generating a pipe ID for a pipe, wherein the pipe ID comprises an identifier unique to the pipe; storing the pipe ID; performing testing on the pipe to generate testing results; inputting said testing results; and attaching an external identifier to the pipe, wherein the external identifier is associated with the pipe ID, under their broadest reasonable interpretation, cover performance of the limitations by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  For example, but for the “one or more processors” language, “generating,” “storing,” “performing,” “inputting,” “associating,” and “attaching” in the context of this claim encompasses the user generating a pipe ID; storing the pipe ID; performing testing on the pipe; inputting the testing results; and attaching an external identifier to the pipe.  
Further, the limitations associating the pipe information with the pipe ID, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more processors” language, “associating” in the context of this claim encompasses the user thinking about matching the pipe information with the pipe ID.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements:  “a database” and “one or more processors” – using the database and one or more processors to perform the “storing” step. The database and processor in the storing step is recited at a high-level of generality (i.e., as a generic database/processor performing a generic computer function of storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database and one or more  processors to perform the storing amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per dependent claims 2 and 5, the limitations merely narrows the previously recited abstract idea limitations.  Dependent claim 2 recites a pipe information list including pipe dimensions, pipe composition, etc… Dependent claim 5 recites an identifier to be read by the reader.  For the reasons described above with respect to claims 1 and 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 3, the limitation “accept one or more components pipe information…” is further directed to a method of organizing human activity as described in claim 1 and the limitation, “identify the one or more components…” is further directed to a mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 4, the limitation “read an identifier…and transmit…” is further directed to a method of organizing human activity as described in claim 1.  The recitation of a reader is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, and is not significantly more. 
As per dependent claim 7, the limitation “associating the pipe’s dimensions…” is further directed to a mental process as described in claim 6.  For the reasons described above with respect to claim 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 8, the limitation “associating testing results with the pipe ID…” is further directed to a mental process as described in claim 6.  For the reasons described above with respect to claim 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 9, the limitation “attaching an RFID tag to the pipe” is further directed to a method of organizing human activity as described in claim 6.  Similar to claim 6, the recitation does not provide a practical application of the abstract idea, and is not significantly more. 
As per dependent claim 10, the limitation “scanning the external identifier prior to shipping the pipe” is conventional activity in computer systems (MPEP 2106.05(d)(ll), receiving or transmitting information over a network). Taken individually and as an ordered combination, the claim element does not add significantly more to the claimed abstract idea, as they do not recite elements improving the functioning of a computer or technology/technical field, a particular machine or transformation, or elements that are not well-understood, routine, or conventional. Thus, even when viewed a whole, nothing in the claim adds significantly more. 
As per dependent claim 11, the limitation “associating shipment information with the pipe ID…” is further directed to a mental process/method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being Harrison et al. (WO 2013/120209 A1).
As per claim 1, Harrison et al. discloses a system comprising:
a non-transitory tangible computer-readable storage medium having executable computer code stored thereon, the code comprising instructions that causes one or more processors (page 13, lines 9-14) to perform the following:
An asset 10S may be for example a pipe section 106... An identification tag 108 such as a barcode or a radio frequency identification (RFID) tag is mounted on the asset 105... Preferably, the identification tags 108 are premade, each storing a unique identifier 109, in order to reference the asset 105 on which it is mounted, in a database. In some cases, an identification tag 108 to be mounted on an asset may be generated, page 10, lines 3-12; if the tagging process is not completed: i) generating a new unique identifier in the database, claim 65);
	accept one or more inputs comprising pipe information concerning one or more characteristics of the pipe (The system 1000 further comprises, a central host database 125 being in communication with the data importation module 1012, page 11, lines 20-21; the data importation module 1012 is further configured to receive history information 1023 related to the asset 105 from a plurality of entities 1025, page 11, lines 1-3; also see FIG. 1); 
associate the pipe information with the pipe ID (The system 1000 further comprises, a central host database 125 being in communication with the data importation module 1012, page 11, lines 20-21; the data importation module 1012 is further configured to receive history information 1023 related to the asset 105 from a plurality of entities 1025, page 11, lines 1-3; also see FIG. 1); 
	output the pipe ID and associated pipe information to one or more processors used to store a database configured to store multiple pipe IDs (With further reference to FIG. 1, the afore mentioned method may further comprise: receiving a reporting request, which was sent from the remote device 1026, the request comprising the unique identifier 109 of the asset 105; retrieving the requested information from the database 126; and returning a report to the remote device 1026, in response to the request, for presentation on the remote device 1026. The sending step and the retrieving step are preferably executed in real-time. The report comprises at least one of: manufacturer information 1018 and history information 1023 retrieved from the 
receive one of more requests comprising a pipe ID (receiving a reporting request, which was sent from the remote device 1026, the request comprising the unique identifier 109 of the asset 105, page 30, lines 2-3; also see Fig. 1);
	use the requested pipe ID to locate within the database the pipe information associated with the pipe ID (retrieving the requested information from the database 126, page 30, lines 3-4); and
	output the pipe information associated with the requested pipe ID (and returning a report to the remote device 1026, in response to the request, for presentation on the remote device 1026, page 30, lines 1-5).

As per claim 2, Harrison et al. discloses the  system of claim 1, wherein the pipe information comprises pipe dimensions, pipe composition, pipe treatment details, pipe testing results, pipe order number, bill of lading number, pipe manufacturing location, pipe treatment location, pipe delivery destination, or combinations thereof (the storing of history information 1023 comprises storing transportation information 336. The following transportation information 336 is imported into the central host database 126, through batch processing: data related to way bills and/or bills of fading; shipper data; tracking sub-contractors; and receiving information, page 18, lines 12-18). 

As per claim 3, Harrison et al. 
As per claim 4, Harrison et al. discloses the system of claim 1, further comprising a reader configured to read an identifier on the pipe and configured to transmit pipe information to the one or more processors, such that the pipe information is associated with the pipe ID (The tag reader 122 allows an operator to read the tag 108 and to interact, via one of the devices 1026, with the database 126, by inputting the tag identifier 109. For example, it may be desirable to retrieve manufacture or history information 1018, 1023 related to the asset 105, or to update the database 126 with additional history information 1023, as will be further explained in view of the explanations further below with reference to FIG. 5A, 5B. 5C., page 14, line 26- page 15, line 2; also see Fig. 1).

As per claim 5, Harrison et al. discloses the system of claim 4, further comprising an identifier configured to be read by the reader and configured to be associated by the one or more processors with its respective pipe ID (An identification tag 108 such as a barcode or a radio frequency identification (RFID) tag is mounted on the asset 105... the identification tags 108 are premade, each storing a unique identifier 109, in order to reference the asset 105 on which it is mounted, in a database, page 10, lines 6-11;  the tag reader 122 having a reading module for reading the identifier 109 stored on the tag 108 of each asset 105, page 14, lines 25-26)..

As per claim 6, Harrison et al. discloses a method comprising:
generating a pipe ID for a pipe, wherein the pipe ID comprises an identifier unique to the pipe (An asset 105 may be for example a pipe section 106... An identification tag 10S such as a barcode or a radio frequency identification (RFID) tag is mounted on the asset 105... Preferably, the identification tags 108 are premade, each storing a unique identifier 109, in order to reference the asset 105 on which it is mounted, in a database, in some cases, an identification tag 108 to be mounted on an asset may be generated, page 10, lines 3-12; if the tagging process is not completed, i) generating a new unique identifier in the database, claim 65);
	storing the pipe ID in a database stored on one or more processors(the database preferably comprises a series of records, each record being referenced to an asset’s unique identifier 109 using a reference field., page 11, lines 25-27); 
 	performing testing on the pipe to generate testing results (a pipe section may be tested for characteristics such as roundness, stress and compression resistance, page 2, lines 12-13); 
inputting into the one or more processors said testing results  (the data importation module 1012 is further configured to receive history information 1023 related to the asset 105 from a plurality of entities 1025. Such entities 1025 may include, in the case of pipe sections for example... an installation facility 38... The installation data source may include:... pre-commissioning test data; and/or inspection data, col 11, lines 1-10; the following data is stored in association with this unique identifier 109 in the central host database 126: Tally data; Mill Run data; Inspection Result data, page 17, lines 17-19) and 
within said database, associating said testing results with the pipe ID (The system 1000 further comprises a central host database 126 being in communication with the data importation module 1012. The central host database 126 stores the manufacture information 1018 having been validated and the history information 1023, and further associates the manufacture information 1018 and history information 1023 representing an asset 105 with the unique identifier 109 [associates the history/testing results with the ID], page 11, lines 20-24) and 
attaching an external identifier to the pipe, wherein the external identifier is associated with the pipe ID (An identification tag 108 such as a barcode or a radio frequency identification (RFID) tag is mounted on the asset 105..., the identification tags 108 are premade, each storing a unique identifier 109, page 10, lines 6-10).

As per claim 7, Harrison et al. discloses the method of claim 6, wherein generating the pipe ID comprises associating the pipe’s dimensions, composition, manufacturing location, serial number, or combinations thereof, with the pipe ID (The manufactured pipe section data typically includes a heat and lot number, and may also include additional codes indicating further characteristics of each pipe section or a batch of pipe sections, such as details on physical properties, composition and manufacturing process conditions, page 3. lines 11-15); page 3, lines 11-15).

As per claim 8, Harrison et al. discloses the method of claim 6, wherein associating testing results with the pipe ID comprises associating testing parameters, testing descriptions, testing types, testing passage, testing results, or combinations thereof, with the pipe ID (the following data Is stored in association with this unique identifier 109 in the central host database 126: Tally data; Mill Run data; Inspection Result data, page 17, lines 17-19).

As per claim 9, Harrison et al. discloses the method of claim 6, wherein attaching the external identifier comprises attaching an RFID tag to the pipe (An identification tag 108 such as a barcode or 3 radio frequency identification (RFID) tag is mounted on the asset 105; page 10, lines 6-7).

As per claim 10, Harrison et al. discloses the method of claim 6, further comprising scanning the external identifier prior to shipping the pipe (The pipe arrives at the transportation facility, where the outside diameter tag is scanned, page 22, lines 9-10: The pipe is then processed for transportation (before shipping]... the following transportation information 336 is imported into the central host database 126, through batch processing: data related to way bills and/or bills of lading; shipper data; tracking sub-contractors; and receiving information
As per claim 11, Harrison et al. discloses the method of claim 10, further comprising associating shipment information with the pipe ID, wherein scanning the identifier prior to shipping results in the shipment information (The pipe arrives at the transportation facility, where the outside diameter tag is scanned to read the identifier and thereby access the corresponding record in the database. The corresponding location information is updated in the database 126; page 22, lines 9-11; The pipe is then processed for transportation [before shipping)... the following transportation information 336 is imported into the central host database 126, through batch processing: data related to way bills and/or bills of lading: shipper data [shipment information is created); tracking sub-contractors; and receiving information, page 18, lines 10-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628